Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 5/13/2020.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Wieczorek (US PG Pub 2019/0283871).

Regarding claim 1, Wieczorek discloses:
An in-flight data sharing system comprising: a communication line (124) connected to a first aircraft at a first end of the communication line, wherein the communication line is configured to connect to a second aircraft at a second end of the communication line while the first aircraft and the second aircraft are in flight (see fig 1); a first communication system at the first aircraft configured to send first data communications and receive second data communications via the communication line; and a second communication system at the second aircraft configured to send the second data communications and receive the first data communications via the communication line (see at least paragraph 0012 – cable 124 provides a data connection between drones and transmitting data to and from the drones).

Regarding claim 2, Wieczorek discloses:
The system of claim 1, wherein the communication line (704) includes an electrical conductor (see paragraph 0012).

Regarding claim 6, since the claim covers both standard types of data communication signals (digital, analog, and combinations) and both standard types of modulation (incoherent, coherent, and combinations), Wieczorek’s disclosure of data transmissions via fiber optic is considered to at least disclose modulated digital data.

Regarding claim 7, Wieczorek discloses:
The system of claim 1, wherein the communication line includes a fiber optic cable (see paragraph 0012), an electrical conductor (see paragraph 0012), or both.

Regarding claim 8, Wieczorek discloses:
The system of claim 1, wherein the first aircraft and the second aircraft are fixed wing drones, single-rotor helicopter drones, multi-rotor helicopter drones (see fig 1), cyclogyro, or cyclocopter, or a combination thereof.
Allowable Subject Matter
Claims 3-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644